Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 05, 2020

The Court of Appeals hereby passes the following order:

A19A2027. GIBBY v. TOUSIGNANT.

      We granted Jerry Gibby’s application for discretionary review of the trial
court’s grant of Andrea Tousignant’s motion for attorney fees pursuant to OCGA §
9-15-14 (a) and (b). After a careful consideration of the applicable law and a
thorough review of the complete record on appeal, we have determined that the
application was improvidently granted. Accordingly, this appeal is DISMISSED as
improvidently granted.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/05/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.